               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


KATHRYN R. J.,1                        6:20-cv-00723-BR

          Plaintiff,                   OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.


KATHERINE L. EITENMILLER
MARK A. MANNING
Harder, Wells, Baron & Manning, P.C.
474 Willamette St.
Eugene, OR 97401
(541) 686-1969

          Attorneys for Plaintiff

SCOTT ERIK ASPHAUG
Acting United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1 In the interests of privacy this Court uses only the
first name and the initial of the last name of the
nongovernmental party in this case. Where applicable, this
Court uses the same designation for the nongovernmental party's
immediate family member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
L.JAMALA EDWARDS
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2732

          Attorneys for Defendant

BROWN, Senior Judge.

     Plaintiff Kathryn R. J. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's application for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act.       This Court has

jurisdiction to review the Commissioner's final decision

pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

     On January 2, 2018, Plaintiff protectively filed her

application for DIB benefits.    Tr. 16, 151-52.2    Plaintiff


     2 Citations to the official Transcript of Record (#12)
filed by the Commissioner on November 5, 2020, are referred to
as "Tr."


2 - OPINION AND ORDER
alleges a disability onset date of September 15, 2015.     Tr. 16,

153.   Plaintiff=s application was denied initially and on

reconsideration.   An Administrative Law Judge (ALJ) held a

hearing on June 12, 2019.   Tr. 16, 28-63.    Plaintiff and a

vocational expert (VE) testified at the hearing.    Plaintiff was

represented by an attorney at the hearing.

       On July 10, 2019, the ALJ issued an opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.   Tr. 16-23.   Plaintiff requested review by the

Appeals Council.   On March 5, 2020, the Appeals Council denied

Plaintiff's request to review the ALJ's decision, and the ALJ's

decision became the final decision of the Commissioner.      Tr. 1-

3.   See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

       On May 1, 2020, Plaintiff filed a Complaint in this Court

seeking review of the Commissioner's decision.



                             BACKGROUND

       Plaintiff was born on July 18, 1956.   Tr. 151.   Plaintiff

was 59 years old on her alleged disability onset date.     Tr. 64.

Plaintiff has a high-school education and completed one year of

college.   Tr. 187.   Plaintiff has past relevant work experience

as a loan officer and vice president of a financial institution.



3 - OPINION AND ORDER
Tr. 22, 206.

     Plaintiff alleges disability due to left-hip replacements

(twice), gluteus scarring, buttock pain, and pain when sitting.

Tr. 65.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 18-21.



                              STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden a claimant must

demonstrate her inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."     42

U.S.C. § 423(d)(1)(A).   The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.      McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).



4 - OPINION AND ORDER
     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.       42

U.S.C. § 405(g).     See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).    Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."     Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."     Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner's findings if they are supported by inferences

reasonably drawn from the record.     Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).    The court may not substitute its



5 - OPINION AND ORDER
judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.     The Regulatory Sequential Evaluation

       At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).     20 C.F.R. § 404.1520(a)(4)(i).     See

also Keyser v. Comm'r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

       At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.     20 C.F.R.

§ 404.1509, 404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at

724.

       At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.      20 C.F.R.

§ 404.1520(a)(4)(iii).     See also Keyser, 648 F.3d at 724.     The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed



6 - OPINION AND ORDER
Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).     The

claimant=s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.    20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.       "A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."   SSR 96-8p, at *1.    In other

words, the Social Security Act does not require complete

incapacity to be disabled.    Taylor v. Comm'r of Soc. Sec.

Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v.

Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.   20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. § 404.1520(a)(4)(v).    See also

Keyser, 648 F.3d at 724-25.   Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the



7 - OPINION AND ORDER
national economy that the claimant can perform.    Lockwood v.

Comm'r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony

of a VE or by reference to the Medical-Vocational Guidelines (or

the grids) set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.   If the Commissioner meets this burden,

the claimant is not disabled.   20 C.F.R. §§ 404.1520(g)(1).



                           ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since September 15, 2015,

Plaintiff's alleged disability onset date.   Tr. 18.

     At Step Two the ALJ found Plaintiff has the severe

impairments of "degenerative joint disease status-post hip

reconstructive surgery and obesity."   Tr. 18.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 19.   The ALJ found Plaintiff has the RFC to

perform sedentary work with the following limitations:    can only

occasionally climb ramps and stairs, stoop, kneel, crouch, and

crawl; can never climb ladders, ropes, or scaffolds; can only



8 - OPINION AND ORDER
occasionally tolerate exposure to extreme cold and to pulmonary

irritants; and cannot tolerate any exposure to workplace hazards

such as unprotected heights and moving machinery.    Tr. 19.

     At Step Four the ALJ concluded Plaintiff is able to perform

her past relevant work.    Tr. 22.

     Accordingly, the ALJ found Plaintiff is not disabled.

Tr. 22.



                              DISCUSSION

     Plaintiff contends the ALJ erred when he (1) failed to

provide legally sufficient reasons for discounting the medical

opinion of Kelly Smith, F.N.P., Plaintiff's treating provider,

regarding Plaintiff's limitations and (2) failed to provide

legally sufficient reasons for discounting Plaintiff's symptom

testimony.

I.   The ALJ did not err when he discounted F.N.P. Smith's
     medical opinion.

     Plaintiff contends the ALJ erred when he discounted

F.N.P. Smith's medical opinion regarding Plaintiff's

limitations.

     A.      Standards

             Because Plaintiff filed her application after

March 27, 2017, new regulations apply to the ALJ's evaluation of


9 - OPINION AND ORDER
medical opinion evidence.    Revisions to Rules Regarding the

Evaluation of Med. Evid., 2017 WL 168819, 82 Fed. Reg. 5844, at

5867-68 (Jan. 18, 2017).    See also Linda F. v. Saul, No. C20-

5076-MAT, 2020 WL 6544628, at *2 (W.D. Wash. Nov. 6, 2020).     The

new regulations provide the Commissioner "'will not defer or

give any specific evidentiary weight, including controlling

weight, to any medical opinion[s] or prior administrative

finding(s)[.]'"   Id., at *2 (quoting 20 C.F.R. § 404.1520c(a)).

“A prior administrative medical finding is a finding, other than

the ultimate determination about [disability], about a medical

issue made by . . . agency medical and psychological consultants

at a prior level of review . . . in [a] claim based on their

review of the evidence.”    20 C.F.R. § 404.1513(a)(5).   In

addition, the new regulations rescinded SSR 06-03p in which the

Social Security Administration “explained how [it] considers

opinions and other evidence from sources who are not acceptable

medical sources. . . .   The [new] rules revised [this] polic[y].

. . .   For example, in claims filed on or after March 27, 2017,

the final rules state that all medical sources, not just

acceptable medical sources, can make evidence that [it]

categorize[s] and consider[s] as medical opinions.”   Rescission

of Soc. Sec. Rulings 96-2p, 96-5p, and 06-3p, SSR 96-2P 2017,



10 - OPINION AND ORDER
WL 3928298, at *1 (S.S.A. Mar. 27, 2017).    In other words, the

Commissioner must consider all medical opinions and "evaluate

their persuasiveness" based on "supportability" and

"consistency" using the factors specified in the regulations.

20 C.F.R. § 404.1520c(c).   Those factors include

"supportability," "consistency," "relationship with the

claimant," "specialization," and "other factors."     Id.   The

factors of "supportability" and "consistency" are considered to

be "the most important factors" in the evaluation process.        Id.

See also Linda F., 2020 WL 6544628, at *2.

            In addition, the regulations change the way the

Commissioner should articulate his consideration of medical

opinions.

                 First, we will articulate our consideration of
                 medical opinions from all medical sources
                 regardless of whether the medical source is an
                 AMS [Acceptable Medical Source]. Second, we will
                 always discuss the factors of supportability and
                 consistency because those are the most important
                 factors. Generally, we are not required to
                 articulate how we considered the other factors
                 set forth in our rules. However, when we find
                 that two or more medical opinions . . . about the
                 same issue are equally well-supported and
                 consistent with the record but are not exactly
                 the same, we will articulate how we considered
                 the other most persuasive factors. Third, we
                 added guidance about when articulating our
                 consideration of the other factors is required or
                 discretionary. Fourth, we will discuss how
                 persuasive we find a medical opinion instead of


11 - OPINION AND ORDER
               giving a specific weight to it. Finally, we
               will discuss how we consider all of a medical
               source's medical opinions together instead of
               individually.

Revisions to Rules, 82 Fed. Reg. 5844.

          Although the regulations eliminate the "physician

hierarchy," deference to specific medical opinions, and

assigning "weight" to a medical opinion, the ALJ must still

"articulate how [the ALJ] considered the medical opinions" and

"how persuasive [the ALJ] find[s] all of the medical opinions."

20 C.F.R. § 404.1520c(a) and (b)(1).   The ALJ is required to

"explain how [the ALJ] considered the supportability and

consistency factors" for a medical opinion.   20 C.F.R.

§ 404.1520c(b)(2).   “At the least, this appears to necessitate

that an ALJ specifically account for the legitimate factors of

supportability and consistency in addressing the persuasiveness

of a medical opinion.”   Linda F., 2020 WL 6544628, at *2.

Finally, the Court must also “continue to consider whether the

ALJ's analysis has the support of substantial evidence.”     Id.,

at *2 (citing 82 Fed. Reg. at 5852).

     B.   Analysis

          F.N.P. Smith began treating Plaintiff for chronic low-

back pain, left-hip pain, and Type II diabetes in August 2015 on

a quarterly basis.   Tr. 471.   On April 17, 2019, F.N.P. Smith


12 - OPINION AND ORDER
completed a Treating Source Statement.   Tr. 471-75.    She notes

Plaintiff needs to lay down for an hour or rest periodically

during the day due to increased pain when sitting.     Tr. 472.

F.N.P. Smith also indicates Plaintiff can walk for half a block

without rest or significant pain; can sit for 20 minutes at a

time for four hours total in an eight-hour workday; can

stand/walk for 45 minutes at a time for three hours total in an

eight-hour day; needs to shift positions at will from sitting,

standing, or walking; needs a two-minute break three times every

hour; can frequently carry less than 10 pounds but can never

carry more than 10 pounds; needs to elevate her legs

periodically during an eight-hour day; and will be absent from

work for more than four workdays per month.   Tr. 473-74.   The

ALJ concluded F.N.P. Smith's opinion regarding Plaintiff's

limitations is inconsistent with Plaintiff's ongoing part-time

work and the treatment of her symptoms with only acetaminophen,

massage, physical therapy, and acupuncture.   Tr. 21.   The ALJ

also noted F.N.P. Smith's assessment that Plaintiff was unable

to carry more than 10 pounds "would likely not permit even part-

time work."   Tr. 21.

         The ALJ, however, found the opinions of William

Nisbet, M.D., and Susan Moner, M.D., state-agency nonexamining



13 - OPINION AND ORDER
medical consultants, to be persuasive.    Tr. 21.   On July 26,

2018, Dr. Nisbet concluded Plaintiff can perform sedentary work

with certain exertional and exposure limitations.    Tr. 71-73.

On October 14, 2018, Dr. Moner reached the same determination.

Tr. 86-88.    The ALJ found these assessments persuasive on the

grounds that limiting Plaintiff to sedentary work allows

Plaintiff to perform jobs that are largely done in a seated

position and require minimal lifting and carrying; postural

restrictions allow Plaintiff to avoid repetitive motion that

could affect her left hip; and avoiding exposure to hazards

protects Plaintiff from potential for aggravation of hip

discomfort, avoids exacerbation of her nonsevere respiratory

impairment, and protects against the risk of injury due to any

difficulty maneuvering safely or the impact of obesity.    Tr. 21.

             The ALJ noted there are few ongoing treatment records

following Plaintiff's hip-replacement surgery, and Felix Kirven,

M.D., her orthopedic surgeon, did not indicate Plaintiff has any

permanent restrictions as a result of her surgery.    Tr. 21.     In

June 2017 Plaintiff reported to Dr. Kirven that she was "doing

well" and "not having any problems."    Tr. 21, 449-52.   In

December 2017 Plaintiff reported to Dr. Kirven that she had a

clicking sensation in her hip, but she was doing well, was



14 - OPINION AND ORDER
"fully functional," and had normal strength.    Tr. 21, 453-56.

Although Plaintiff described some difficulty standing or sitting

in June 2018, she denied weakness or additional complaints and

there are not any ongoing treatment records that indicate

ongoing limitations.    Tr. 21, 457-61.

             The Court concludes on this record that the ALJ did

not err when he discounted F.N.P. Smith's opinion regarding

Plaintiff's limitations because the ALJ provided legally

sufficient reasons supported by substantial evidence in the

record for doing so.

II.   The ALJ did not err when he discounted Plaintiff's
      testimony.

      Plaintiff contends the ALJ erred when he failed to provide

legally sufficient reasons supported by substantial evidence in

the record for rejecting Plaintiff's subjective symptom

testimony.

      A.     Standard

             The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.    "First, the ALJ must determine whether

the claimant has presented objective medical evidence of an

underlying impairment 'which could reasonably be expected to

produce the pain or other symptoms alleged.'"     Garrison v.


15 - OPINION AND ORDER
Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)).     The

claimant need not show her "impairment could reasonably be

expected to cause the severity of the symptom she has alleged;

she need only show that it could reasonably have caused some

degree of the symptom."   Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).        A

claimant is not required to produce "objective medical evidence

of the pain or fatigue itself, or the severity thereof."

Garrison, 759 F.3d at 1014.

           If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about

the severity of her symptoms only by offering specific, clear

and convincing reasons for doing so."    Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)(same).    General assertions that the

claimant's testimony is not credible are insufficient.        Parra v.

Astrue, 481 F.3d 742, 750 (9th Cir. 2007).    The ALJ must

identify "what testimony is not credible and what evidence

undermines the claimant's complaints."    Id. (quoting Lester v.

Chater, 81 F.3d 821, 834 (9th Cir. 1995)).



16 - OPINION AND ORDER
     B.      Analysis

             On May 6, 2018, Plaintiff completed an Adult Function

Report.    Tr. 220-27.   Plaintiff noted as a result of her two hip

surgeries she has scar tissue that affects her ability to sit,

to stand, or to travel.    She also noted the pain affects her

level of stress, and she is easily overwhelmed.     Tr. 220.

Plaintiff indicated she is unable to work full-time because she

needs to rest her hip, she works four four-and-a-half hour

shifts per week during which she is allowed to walk and to

stretch as necessary, and she rests her hip in the afternoons

and on her days off.     Tr. 220.   Plaintiff reported in a typical

day she gets up and showers; goes to work for her shift; comes

home; lies down to rest her hip; does "other necessary things"

such as grocery shopping, laundry, and walking; and goes to bed

early.    Tr. 221.   Pain from her hip and muscle cramps interrupt

her sleep.    Tr. 221.   She uses a shower and toilet bar for

stability, but she is otherwise independent in her self-care.

Tr. 222.   Plaintiff makes simple meals and is able to do basic

household chores, but she has a housekeeper who cleans the

floors and bathroom twice a month and a handyman who does yard

work and maintenance.    Tr. 222-23.   She is able to "get a little

walk most days," shops twice a week for 30 minutes, and attends



17 - OPINION AND ORDER
church regularly.    Tr. 223-24.   Plaintiff indicates she can

"sometimes" walk a quarter mile before she needs to stop and

rest, and she can maintain attention for 30 minutes if seated.

Tr. 225.   She sometimes uses a cane or walking stick.   Tr. 226.

            Plaintiff testified at the hearing that she works

part-time as a receptionist.   Tr. 39.   Her employer allows her

to stand up when she needs to take a break or to stretch.

Tr. 40.    Plaintiff testified she is unable to work full-time

because her pain makes it difficult to talk to people and

affects her ability to concentrate.    Tr. 40, 50.

            The ALJ concluded although Plaintiff's medically

determinable impairments could reasonably be expected to cause

her alleged symptoms, her statements regarding the intensity,

persistence, and limiting effects of these symptoms are

inconsistent with the treatment record.    Tr. 20.   For example,

the ALJ noted there are few ongoing treatment records following

Plaintiff's hip-replacement surgery, and her surgeon has not

indicated Plaintiff has any permanent restrictions from her

surgery.   Tr. 21.   As noted, in June 2017 Plaintiff reported to

Dr. Kirven that she was "doing well" and "not having any

problems" and in December 2017 Plaintiff reported to Dr. Kirven

that she had a clicking sensation in her hip but was doing well,



18 - OPINION AND ORDER
was "fully functional," and had normal strength.   Tr. 21, 449-

56.   In June 2018 Plaintiff stated she was having difficulty

standing and/or sitting, but she denied weakness or additional

complaints and there are not any ongoing treatment records that

indicate ongoing limitations.   Tr. 21, 457-61.   The ALJ also

noted Plaintiff's ongoing treatment was minimal and

conservative.   Tr. 21.   In addition, the ALJ concluded

Plaintiff's alleged symptoms are inconsistent with her daily

activities.   Tr. 20.   As noted, Plaintiff works part-time, makes

simple meals, shops in stores, goes for walks, and attends

church.   Tr. 20.

           The Court concludes on this record that the ALJ did

not err when he discounted Plaintiff's symptom testimony

regarding her limitations because the ALJ provided legally

sufficient reasons supported by substantial evidence in the

record for doing so.



                             CONCLUSION

      For these reasons, the Court AFFIRMS the decision of the




19 - OPINION AND ORDER
Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 12th day of May, 2021.


                              /s/ Anna J. Brown
                         ______________________________________
                         ANNA J. BROWN
                         United States Senior District Judge




20 - OPINION AND ORDER
